DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 12-22 and 24-26 are currently pending.  Claims 1-11 and 23 are canceled.  Claims 12-22 and 24-26 are examined based on their merits in light of the elected species. 

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 12-22 and 24-26 under 35 U.S.C. 103 as being unpatentable over Foley et al. US 2013/0164241 (6/27/2013) in view of Li et al. US 8,920,787 (9/23/2010), Delvalle et al. US 2012/0107256 (5/3/2012) and “L’Oreal Volume Shocking” MINTEL GNPD, record ID 510749, published March 2006, pp 1-2. (7/19/2019) is maintained.  
Foley et al. teaches a mascara primer composition comprising a polymer film former, wherein the composition is capable of drying within 60 seconds after application to eye lashes. (See Abstract and [0101]).  Foley teaches a primer composition that is clear and transparent which reads on an unpigmented composition called for in instant claim 12. (See Foley claims [0101]).  
Foley teaches water resistant mascara primers that are not primarily aqueous.  (See [0101]).  These compositions can still contain some water as called for in instant claim 12 while not being primarily aqueous. (See Foley claim 10).  These primers also lengthen and plump eyelashes and are colorless. (See [0101]).  A person of ordinary skill in the art would be motivated to select these embodiments in order to have a mascara primer that could still lengthen and thicken eyelashes and would not be washed away in water which would allow for swimming and inclement weather wear.  Foley teaches an emulsifier as called for instant claim 1. (See [008] and claim 10).  
Foley also teaches a method of applying the primer composition to eyelashes wherein the composition is unpigmented and is allowed to remain in contact with the keratin material.  This reads on a method for the treatment of keratin materials comprising applying the composition to keratin material and allowing the composition to remain in contact with the keratin material (allowing the primer composition to dry).  Foley discloses wherein the primer composition is left on without being removed which overlaps with the from 5 minutes to 24 hours called for in instant claim 13 and also overlaps with the overnight called for in instant claim 14. (See [0007]).  

Foley does not teach a styrene/acrylates/ammonium methacrylate copolymer and it does not teach a combination of shea, mango, coca and jojoba butters.  Foley also does not expressly teach the application of a pigmented mascara over the top of the primer after the primer has been applied to the lashes.  These deficiencies are made up for with the teachings of Li et al., Delvalle and “L’ Oreal Volume Shocking”.    
Li et al. (Li) teaches a cosmetic composition that comprises at least one polyurethane dispersion and at least one acrylic film forming agent. (See Li Abstract and throughout).   Li specifically teaches a mascara comprising a polyurethane and a styrene/acrylates/ammonium methacrylate copolymer. (See Li claim 1).  The styrene/acrylates/ammonium methacrylate copolymer can be present in an amount of from about 3 to about 20% which overlaps with the between 5% and 10% called for in instant claims 22 and 23.  (See claim 1).  A styrene/acrylates/ammonium methacrylate copolymer is the elected species of styrenic film-former as called for in instant claims 12 and 26.  Li also teaches and claims a method of applying the mascara to eyelashes (also called for in instant claim 12). (See Li claim 4).  Li teaches that the styrene/acrylates/ammonium methacrylate copolymer and the polyurethane dispersion have beneficial cosmetic properties including comfort upon application and improved volumization of eyelashes.  (See lines 17-24, col. 9)

Delvalle teaches that the vegetable butter will melt readily on contact with the keratin giving an aesthetically pleasing soothing effect and can also bring benefits to personal care products ranging from oxidative stability, humectant properties, anti-inflammatory properties and can provide styling and conditioning benefits to mascaras. (See [0034]).  The vegetable butter function as a levelling and spreading agent for pigment in make-ups such as mascaras. (See [0034]).
L’ Oreal Volume Shocking teaches a two-step mascara in which the first step is the application of a base coat and the second step is the application of a pigmented black mascara composition. (See L’ Oreal Volume Shocking page 1).  L’ Oreal Volume Shocking teaches that its two step mascara can increase lash volume by 12 times. 
It would be prima facie obvious for one of ordinary skill in the art following the Foley method to add 3 to 20% the styrene/acrylates/ammonium methacrylate copolymer and the polyurethane dispersion to the primer of Foley in order to allow the primer to 
It would be prima facie obvious for one of ordinary skill in the art following the Foley method to add the 1% to 70% shea butter, cocoa butter, jojoba butter and mango butter taught by Delvalle to the primer of Foley in order to allow the primer to have the beneficial cosmetic properties of oxidative stability, humectant properties and can provide conditioning comfort upon application to eyelashes as taught by Delvalle.  
It would be prima facie obvious for one of ordinary skill in the art following the Foley method to add the second step of applying the pigmented topcoat mascara of L’Oreal Volume Shocking to the eyelashes upon which the primer has dried in order to allow the significant increase in volumization taught by L’Oreal Volume Shocking.  
With respect to claim 17, the combined teachings of Foley and L’Oreal Volume Shocking teach the steps of applying a primer and then applying a pigmented composition to the keratin material on top of the primer.
With respect to claim 18, the combined teachings of Foley and L’Oreal Volume Shocking teach the steps of allowing the combined primer and pigmented cosmetic composition to remain indefinitely which overlaps with the between 5 minutes and 24 hours called for in instant claim 18.  
With respect to claim 19, the combined teachings of Foley and L’Oreal Volume Shocking teach the step of removing the combined primer and pigmented cosmetic composition as called for in instant claim 19.  
With respect to claims 24 and 25, the combined teachings of Foley, Li, Delvalle and L’Oreal Volume Shocking teach al of the steps of the claimed method and all of the 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and functional characteristics of the claimed cosmetic composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA). 



Response to Arguments
            Applicants’ comments on February 2, 2022 have been fully considered and are found to be unpersuasive for the reasons provided herein.  
            Applicant assert that the cited art, alone or in combination, fails to teach all limitations recited in the amended claims.  

The functional features of the primer are distinct from any other mascara in that it must be able to dry quickly, allow a second mascara to be applied over it and be easily washing from the lashes.  Applicants assert that it is clear that Foley considers the primers to be different from simple mascaras.
As noted previously, Applicants assert that Foley teaches, in part, a mascara base that comprises at least 85% water and 1% polymer film former.  Even assuming that a skilled artisan would make significant modifications to Foley’s primer to match the mascara formulation in Foley so that Foley’s primer could potentially contain the additional butters, the inclusion of 10-40% butters would not be obvious.  One of skill in the art would not modify Foley’s primer because nothing in Foley indicates that modifying the formulation would result in a functional primer.
Applicants assert that the Examiner’s citation of Foley [0013] that states between 0.0001% and 99.9% of additional ingredients can be included is not enabling.  Applicants assert that Foley states that the primer requires 1-3% of polyquaternium-69 and 85-95% water and must be capable of drying within 60 seconds after application to eyelashes.  [0007] defines 86-98% of the primer composition and defines specific characteristics the composition must provide.  As there is only between 2-14% of the primer composition that is not already defined by Foley, the majority of the range (of up 
With respect to claim 20, Applicants assert that there are unexpected results.  Applicants submit that while Delvalle envisions the combinations of various vegetable butters which could include all of the claimed butters, the actual use of all four butters in a mascara would not be obvious.  The long-term stability of the combination was unexpected.  The differences are significant, ranging from 1.5-3 times the viscosity at three months as compared to initial measured viscosities.  Also surprising is Example 5 which included the same amounts of all four butters also showed no viscosity instability after three months.  Applicants characterize the results as synergy that results in the stabilitization of viscosity for combinations of butters that include butters that had unstable viscosities when used alone.  
	Additionally, these long term stable compositions also had the benefit of increasing the amount of mascara deposited on eyelashes.  There was significant increase in lash volume when these compositions with the long-term stability were applied to lashes.  Applicants assert that at least for claim 20, the results achieved through the combination of butters in these formulations are unexpected, so the combination of references would be nonobvious.  



Foley indicates that modifications to the compositions, primer composition and mascara composition (both of which are referred to as mascara compositions throughout Foley) are expressly contemplated. Foley states at paragraph [0013]: 
The compositions of the present invention can also include any one of, any combination of, or all of the following additional ingredients: water, a chelating agent, a moisturizing agent, a preservative, a thickening agent, a silicone containing compound, an essential oil, a structuring agent, a vitamin, a pharmaceutical ingredient, or an antioxidant, or any combination of such ingredients or mixtures of such ingredients. In certain aspects, the composition can include at least two, three, four, five, six, seven, eight, nine, ten, or all of these additional ingredients identified in the previous sentence.  Non-limiting examples of these additional ingredients are identified throughout this specification and are incorporated into this section by reference. The amounts of such ingredients can range from 0.0001% to 99.9% by weight or volume of the composition, or any integer or range in between as disclosed in other sections of this specification.

Therefore Foley itself also appears to indicate that Foley’s primer could be modified to match a description of the mascara.  Given the teachings of Foley it is just not persuasive that the mascara formulation are so far removed from the mascara primer formulation that no person of skill in the art would expect or believe that the properties asserted for the primer would apply to such a formula.  It should be noted as well that Foley contemplates that the viscosity of any of the compositions can be selected to achieve a desired result at [0012]: 



Primers comprising 85%-95% water are only one embodiment of several embodiments that Foley teaches.  Mascara primers that are not primarily aqueous and are in fact water resistant are also taught. (See [0101]).   These primers also lengthen and plump eyelashes and are colorless. (See [0101]).  A person of ordinary skill in the art would be motivated to select these embodiments in order to have a mascara primer that could still lengthen and thicken eyelashes and would not be washed away in water which would allow for swimming and inclement weather wear.    
Applicants are asserting that the incorporation of a moisturizing agent, a thickening agent at up to 14% would almost certainly prevent the composition from drying within 60 seconds after application.  However, Applicants have provided no evidence to support this assertion.  Foley’s teachings would appear to contradict this assertion because Foley teaches mascara primers that are not primarily aqueous and are in fact water resistant. (See [0101]).   
Applicants appear to be asserting that the prior art is inoperable with statements that one of skill in the art would not modify Foley’s primer because nothing in Foley indicates that modifying the formulation would result in a functional primer and Foley gives no instruction on acceptable use levels which would require undue experimentation.  However, Applicants’ inoperability assertion is also without any evidence.  Assertions of inoperability should be accompanied by evidence.  Arguments 
It should be pointed out also that Applicants’ claim 1 with the exception of the between 10% and 40% cosmetic butters, contains no requirements of amounts of particular components.  Thus any amounts of water, emulsifier, styrenic film former and between 10%-40% cosmetic butter would read on claim 1 as long as the steps of applying the composition and leaving the composition on the keratin material were followed. 
Applicants assert that there is no room in the primers of Foley for the addition of the vegetable butters but there is indeed room in the formulation and this would be apparent to one of ordinary skill in the art who is a skilled formulator.  Applicants assert that one of skill in the art would not modify Foley’s primer because nothing in Foley indicates that modifying the formulation would result in a functional primer, but this is not persuasive because nothing in Foley indicates that modifying the formulation would not result in a functional primer.  Given the considerable advantages to be gained by making the modifications to the Foley composition as detailed in the rejection above, there is powerful motivation to make these modifications and nothing to suggest they cannot be made successfully.  


Specifically, these primers can include 35 to 45% by weight of gel; (b) 5 to 10% by weight of the silicone resin solution; (c) 2 to 5% by weight of the glyceryl hydrogenated rosinate; and (d) 1 to 3% by weight of the powder. In certain aspects, the composition includes less than 9, 8, 7, or 6% by weight of the composition of water or includes 4 to 6% by weight of water.  At 35% gel, 5% silicone resine solution, 2% glyceryl hydrogenated rosinate and 1% powder and 6% water, there is 49% required components and 51% still available for 10% butters and 5% styrenic film former. (See [101]).  As described in the rejection above, this would allow for the addition of 3 to 20% of the styrene/acrylates/ammonium methacrylate copolymer as taught by Li and 1 to  70% of the combination of butters as taught by Delvalle.  
Applicants’ assertion that the use of 10-40% cosmetic butters consisting of shea, mango, cocoa and jojoba butters have the benefit of increasing the amount of mascara deposited on eyelashes is an unexpected and surprising result is unpersuasive.  This result appears to be suggested by at least three of the applied prior art references.    Foley teaches that its mascara composition is capable of increasing the length or volume of a person’s eye lashes in claim 12.  Li teaches that a significant increase in volumization of lashes can be expected and L’Oreal Shocking teaches that a significant increase in volumization of lashes can be expected.  Thus, these three prior art references suggest that the amount of mascara being deposited on the eyelashes is 
Additionally, the increase in long-term stability appears to be rather small.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  
The exhibition of no viscosity instability after three months in a composition containing equivalent amounts of the four butters when two of the four butter exhibited the same stability when used alone (although the other two were unstable) does not appear to be evidence of statistical and practical significance.  Additionally, the prior art of Delvalle seems to suggest that the vegetable butters have stability properties.  Delvalle teaches that the vegetable butters bring benefits to personal care products ranging from oxidative stability, and functioning as a levelling and spreading agent for pigment in make-ups such as mascaras. (See [0034]).  Thus, the prior art at least suggests that the vegetable butters have stabilizing properties, and the stabilizing effect of the combination of vegetable butters cannot be said to be entirely unexpected.

   
Conclusion
No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619